EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Jan. 10, 2022, have been entered.  Claims 2, 4-9, 11, 13, 20, and 22 have been canceled.  Claims 24-28 have been newly added. 

Allowable Subject Matter
	The Examiner determined that claim 24 would be allowable if re-written in independent format to include all the limitations in claim 1; and the Examiner called the Applicant to discuss amendments to bring the application into condition for allowance (see interview summary).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ainslie Parsons on May 10, 2022.

The application has been amended as follows: 

IN THE CLAIMS:

1.	(Currently Amended) A method of making an antibody or antibody fragment in a plant that binds to ricin B chain comprising:
	(a) introducing a nucleic acid molecule encoding a heavy chain variable region of the antibody and a nucleic acid molecule encoding a light chain variable region of the antibody into a plant or plant cell;
	(b) introducing a nucleic acid molecule encoding a P19 suppressor of gene-silencing protein into the plant or plant cell;
and
	(c) growing the plant or plant cell to obtain a plant that expresses the antibody or antibody fragment,
	wherein the nucleic acid molecule encoding the heavy chain variable region and the nucleic acid molecule encoding the light chain variable region of the antibody are introduced on the same T-DNA vector, the T-DNA vector comprising a left border and a right border,
	wherein the nucleic acid molecule encoding the heavy chain variable region and the nucleic acid molecule encoding the light chain variable region are in opposite and divergent transcriptional orientations,
	wherein the nucleic acid molecule encoding the heavy chain variable region is between the left border and the nucleic acid molecule encoding the light chain variable region,
	wherein the nucleic acid molecule encoding the light chain variable region is between the nucleic acid molecule encoding the heavy chain variable region and the right border, 
wherein the nucleic acid molecule encoding the P19 suppressor of gene-silencing protein is introduced on a separate vector from the T-DNA vector comprising the nucleic acid molecule encoding the heavy chaing variable region and the nucleic acid molecule encoding the light chain variable region of the antibody, 
and
	wherein the nucleic acid molecule encoding the heavy chain variable region comprises the Complementarity Determining Region (CDR) H1 sequence as shown in SEQ ID NO: 2, the CDR H2 sequence as shown in SEQ ID NO: 3, and the CDR H3 sequence as shown in SEQ ID NO: 4 or the heavy chain variable region comprises the amino acid sequence of CDR H1 as shown in SEQ ID NO: 6, the amino acid sequence of CDR H2 as shown in SEQ ID NO: 7, and the amino acid sequence of CDR H3 as shown in SEQ ID NO: 8 and
	wherein the nucleic acid molecule encoding the light chain variable region comprises the CDR L1 sequence as shown in SEQ ID NO: 10, the CDR L2 sequence as shown in SEQ ID NO: 11, and the CDR L3 sequence as shown in SEQ ID NO: 12 or the light chain variable region comprises the amino acid sequence of CDR L1 as shown in SEQ ID NO: 14, the amino acid sequence of CDR L2 as shown in SEQ ID NO: 15, and the amino acid sequence of CDR L3 as shown in SEQ ID NO: 16.
16-19.	(Canceled)
21. 	(Canceled)
23-25. (Canceled)
27.	(Canceled).

Rejoinder and Allowed Claims
	Rolling the limitations of claim 24 into claim 1 render claim 1 free of the prior art, and therefore, unity of invention has been restored with claims 3, 10, 12, 14, and 15.  The restriction between claim 1 and claims 3, 10, 12, 14, and 15 is withdrawn.
	Claims 1, 3, 10, 12, 14, 15, and 26 are allowed and are renumbered as claims 1-7, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the declaration received on April 19, 2021, the Applicant provided data showing that significantly higher yields of recombinant antibody were obtained by including the nucleic acid encoding the P19 silencing suppressor on a separate plasmid rather than including it in the same T-DNA vector as the sequences encoding the heavy chain and light chain (see Figure 2, where the first two columns have P19 encoded by a separate plasmid and the last two columns include the sequence encoding P19 on the same T-DNA as the sequences encoding the heavy and light chains).  One of ordinary skill in the art would not have predicted such a large difference in expression from having the P19 sequence on a separate plasmid.  This amounds to a unexpected result that is sufficient to overcome the prima facie obviousness set forth in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662